

116 HR 5731 IH: Transportation Funding Accountability and Transparency Act
U.S. House of Representatives
2020-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5731IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2020Mr. Malinowski (for himself, Mr. Sires, and Mr. Payne) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to provide for a program dashboard for the fixed guideway
			 capital investment grants program.
	
 1.Short titleThis Act may be cited as the Transportation Funding Accountability and Transparency Act. 2.Capital investment grant program dashboardSection 5309(o) of title 49, United States Code, is amended by adding at the end the following:
			
				(4)Program dashboard
 (A)EstablishmentThe Secretary shall establish and maintain on a publicly available website a capital investment grant program dashboard.
 (B)RequirementsThe dashboard established under subparagraph (A) shall contain— (i)an overview of the program under this section;
 (ii)the amount of funding appropriated to the program under this section in each fiscal year; (iii)the amount of funding allocated from the program under this section in each fiscal year to each program component, including core capacity improvement projects, small start projects, and fixed guideway capital projects;
 (iv)the amount of funding obligated from the program under this section to each program component, including core capacity improvement projects, small start projects, and fixed guideway capital projects.
 (C)Project-specific pagesThe website established under this paragraph shall contain a webpage for each project under the program that contains, for each such project—
 (i)a comprehensive tracker of the status of the project in the approval process, including— (I)whether the project is in project development, the engineering phase, or the construction phase; and
 (II)an identification of all the offices required to review each phase of the approval process, and whether such office has completed such review;
 (ii)a letter of no prejudice tracker that includes— (I)the date any such letter was requested; and
 (II)the review process by which the Secretary grants such a letter (including each office that must review the letter) and an up-to-date status of such review;
 (iii)the date on which a full funding grant agreement is executed; (iv)the status of the project sponsor in securing the required non-Federal cost share, based on information provided by the project sponsor; and
 (v)a comprehensive tracker of the environmental review process for the project, including the specific offices required to sign off on the review, that—
 (I)is up to date (within 30 days) of what office is reviewing an environmental impact statement, when such office received the statement, and the date on which such department or that office approves the statement; and
 (II)displays the information in subclause (I) until the project is completed.. 